 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWI have found that the Company is an employer engaged in commerce within themeaning ofthe Act and that the Union is a labor organization within themeaningof the Act I have also tound that Robert M Parker is an individual employeewithin themeaning ofthe Act. Finally, I have concluded that a preponderance ofthe evidence on the record as a whole does not sustain the allegation that Parkerwas suspended, in June, 1964, or discharged, in September, 1964, in violation ofSection 8(a)( I) and (3) of the ActRECOMMENDATIONSIt is recommendedthat the complaintalleging violations of Section 8(a)(1) and(3) of the Act with respect to Robert M. Parker bedismissed.Luisi Truck LinesandTeamsters,Chauffeurs,Warehousemenand Helpers Local Union 524, affiliatedwiththe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent.Case 19-CA-30041.Ait-gustt 15, 1966DECISION AND ORDEROn April 27, 1966, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision.He also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed. Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief. The Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed. The Boardhas considered the Trial Examiner's Decision, the exceptions andbrief, and the entire record in this case, and hereby adopts the find-ings,, conclusions, and recommendations of the Trial Examiner, withthe following additions and modifications.IThe Respondent's exceptions to the Trial Examiner's Decision are directed, in part, tothe credibility resolutions of the Trial ExaminerWe will not overrule the Tiial Exam-iner'sresolutions as to credibility unless a clear preponderance of all the relevant evidenceconvinces us that they are incorrect Such a conclusion is not warianted hereStanda,dDryWallProducts,91 NLIti: 544, enfd 1188 F 2d 362 (C A 3)160 NLRB No. 45. LUISI TRUCK LINES5311.The Trial Examiner found, and we agree, that the Respondentindependently violated Section 8(a) (1) of the Act by threatening tomove its operation from Yakima, Washington, by promising pre-ferment to those who opposed the Union, by threatening discharge ofunion supporters, and, in a context of intimidation, by interrogatingemployees regarding their union membership and activity.2.We also adopt the Trial Examiner's finding that the Respondentviolated Section 8(a) (5) of the Act by refusing on and after Octo-ber 28, 1964, to recognize and bargain with the Union as the majorityrepresentative of its employees in the appropriate unit.The Trial Examiner found that the appropriate unit encompassesall drivers and maintenance employees at Respondent's terminal atYakima, Washington, and, that the parties agreed as to the appropri-ateness of that unit. The Respondent contends that it never agreedthat this unit is appropriate and that in fact it is not appropriate.We find no merit in these contentions.In the first place, paragraph 8 of the complaint alleges that a unitof all truckdrivers, helpers, and maintenance employees at theRespondent's Yakima, Washington, terminal, was appropriate, andthe Respondent's answer admits this allegation of the complaint. Atthe hearing, the Respondent made no effort to amend its answer.Further, we find, as did the Trial Examiner, that a unit of truck-drivers, helpers, and maintenance employees at Respondents' Yakima,terminal is an appropriate unit. In so doing, we rely on a number ofcompelling factors not detailed by the Trial Examiner, but ade-quately set forth in the record, which militate in favor of a unitlimited to the Yakima terminal. Thus, the Yakima terminal isapproximately 130 miles from the Respondent's other terminals atWalla Walla, Washington, and Milton-Freewater, Oregon; 2 there isonly minimal interchange of employees between the Yakima terminaland the other terminals; there is no bargaining history for employeesat any of the terminals; and no labor organization is seeking to rep-resent employees on a broader basis. Under these circumstances, webelieve that a unit confined to the Yakima terminal will assure toemployees the fullest freedom in exercising the rights guaranteedby the Act .3The Respondent also contends that it was justified in refusing toaccord recognition to the Union because the Union's demand for rec-ognition was ambiguous in that it appeared to encompass the employ-ees at all three of the Respondent's terminals, rather than at the singleterminal at Yakima. The Union's telegram to the Respondent dated2We note that at the time of the Union'sdemand for recognition,October 26, therewere 10 employees at Yakima, about 3 employeesatMilton-Freewater,and apparentlyonly a few,if any,at Walla Walla.3 SeeDixie Belle Mills, Inc., et at.,139 NLRB 629. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 26, 1964, requested recognition as bargaining representativeof the Respondent's employees in a unit of truckdrivers, helpers, andmaintenance employees. Although the Respondent's president, Luisi,testified that when lie received this request he was uncertain as to theextent of the bargaining unit in which the Union claimed recognition,the Trial Examiner refused to credit this testimony, concluding thatthe Respondent "was never in honest doubt" about the scope of theunit encompassed by the Union's demand.We agree with the Trial Examiner that the Respondent knew thattheUnion's demand was intended to, and did, embrace only theemployees at the Yakima terminal. We note initially that the tele-gram requesting recognition was sent by a Yakima local of the Union,through the Yakima Western Union Office, and was directed to theforeman of the Respondent's Yakima terminal. Furthermore, Luisiadmitted at the hearing that he knew that Fred Wehde, who sentthe telegram, was the representative of the Yakima Local, and thathe knew that another individual was the business agent of the WallaWalla local.We rely, finally, as did the Trial Examiner, on the factthat Luisi threatened a group of his drivers that he would move theYakima terminal to Oregon if the Yakima employees supported theUnion, thus indicating that he knew that the Union was seeking toorganize the employees at the Yakima terminal.In view of the Respondent's serious violations of Section 8(a) (1)which occurred subsequent to the Union's request for recognition, andas the Regional Director set aside the mail-ballot election conductedamong the Respondent's employees in November and December 1964because of the Respondent's objectionable conduct, we find, in agree-ment with the Trial Examiner, that the Respondent's refusal to rec-ognize and bargain with the Union which represented a majority ofits employees was not in good-faith, but rather was for the purposeof gaining time to undermine the Union's majority. Accordingly, wefind that the Respondent thereby violated Section 8(a) (5) of theAct.'In any event, even if the bargaining demand were ambiguous so asto preclude a finding that the Respondent violated Section 8(a) (5),we would nonetheless order the Respondent to bargain with theUnion.We have found that the Respondent engaged in numerousunfair labor practices violative of Section 8(a) (1) at the same timethat it was refusing to recognize the Union as representative of itsemployees. This fact makes it amply clear that the Respondent hadcompletely rejected the collective-bargaining principle. As the Union4Joe/ ,SilkBells,Pnc,85NLRB 1263,enfd as modified 185 F 2d732 (C A D C ), certdenied 341 U S. 914 ,Be) netFoam Pe odnctsCo , lee,146NLRB 1277. LUISI TRUCK LINES533represented a majority of the employees in the appropriate unit, wefind that only a bargaining order can restore as nearly as possiblethe situationwhichwould have existed but for the Respondent'sunfair labor practices.'Accordingly,we shall order the Respond-ent, upon request,to bargainwith the Unionin the unit foundappropriate.[The Board adopted the Trial Examiner's Recommended Order,with the following modifications :[1.Delete paragraph 1(b) and substitute in lieu thereof thefollowing :[" (b) Refusing to bargain collectively with the Union as the exclu-sive representative of its employees in the following appropriate unit :[All truckdrivers, helpers, and maintenance employees at theEmployer's Yakima, Washington, terminal, but' excluding profes-sional employees, office clerical employees, guards, and supervisors asdefined in the Act."[2.Add the following to the first indented paragraph of the notice :...... The bargaining unit is :All truckdrivers,helpers,andmaintenance employees, atthe Employer's Yakima, Washington, terminal, but excludingprofessional employees, office clerical employees, guards, andsupervisors as defined in the Act."[The Board dismissed the complaint insofar as it alleges viola-tions of the Act not found herein.]5Mock Road Super Duper, Inc.,156 NLRB983, and cases cited therein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThismatter was tried before Trial Examiner Wallace E. Royster in Yakima,Washington on October 7 and November 9, 1965. At issue is whether Luisi TruckLines, herein the Respondent, has engaged in violations of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended.'Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Washington corporation with a place of business in Yakima,Washington, and is engaged in the transport of agricultural products by truck. Inthe course of its operations, the Respondent derives revenues exceeding $50,000annually from the transport of farm products to points outside the State of Wash-ington. I find that the Respondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.1A charge was filed December 1, 1964, and amended the following January 4 Complaintissued March 31, 1965 534DECISIONS Ol+ NATIONAL LABOR RELATIONS BOARDIt.THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen & Helpers Local Union 524, affiliated withthe International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Independent, herein the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The settingThe evidence concerning Respondent's bases of operation is somewhat hazy butit is reasonably clear that it operates trucks out of Yakima and Walla Walla, Wash-ington and out of Milton-Freewater in the State of Oregon. The principal com-modity hauled from Yakima is fruit and, as I read the testimony of Eugene Luisi,Respondent's president and active manager, the number of drivers working out ofthe Yakima terminal ranges from none during some months of the year to a peakof 12. The pea harvest provides employment for a short time to about 60 or 70drivers but all of these haul from Walla Walla or Milton-Freewater. None of thisgroup is brought to Yakima for employment. The Respondent has two men atYakima busied in maintenance work. One of them goes to Milton-Freewater forabout 2 months when the hauling is heavy from that base and then returns toYakima. Walla Walla is about 130 miles from Yakima. Milton-Freewater is a fewmilesmore distant.On October 26, 1964,2 Albert Studeman, Respondent's foreman in charge of theYakima terminal, received a telegram reading:THIS TELEGRAM IS TO ADVISE YOU THAT TEAMSTERS, CHAUF-FE[U]RS,WAREHOUSEMEN AND HELPERS UNION LOCAL#524HAS BEEN [D]ESIGNATED AS THE EXCLUSIVE BARGAINING REP-RESENTATIVE BY A MAJORITY OF YOUR EMPLOYEES IN THE FOL-LOWING DESCRIBED COLLECTIVE BARGAINING UNIT. ALL TRUCKDRIVERS HELPERS AND MAINTENANCE EMPLOYEES. WE AREPREPARED TO MEET WITH YOU AT YOUR OFFICE ON WEDNES-DAY OCTOBER 28TH AT 10 AM. AT THAT TIME WE WILL PROVETHAT WE REPRESENT A MAJORITY OF YOUR EMPLOYEESF H. WEHDE SECY TREAS TEAMSTERS UNIONLOCAL 524Studeman did not get this message until after the close of the working day. Hetelephoned Luisi, who was away from Yakima, to inform him of its content. Luisiinstructed Studeman to say nothing and to consult Respondent's attorney.On Sunday, October 25, a representative of the Union, Owen Ballinger, met witha group of Respondent's drivers and obtained signed cards from those in attendancedesignating the Union as bargaining representative.3B. Interference, restraint, and coercionOn October 27, the day after the telegram was received, Foreman Studemantestified that he asked Roy Welker what he knew about the Union. Welker saidthat he knew nothing. Studeman commented that he guessed Welker was not "inthe clique." That day or the next, still according to Welker, Studeman asked himhow he would vote. Welker said that he had been in the Union for a number ofyears and that the Union knew how he would vote. Studeman went on to say thathe had to know by nightfall how every driver would vote; that those who voted forthe Union would be out of a job, those who voted against it would be kept on.Studeman then said that if Welker would vote against the Union he could have hispick of the available jobs and trucks.On October 26, driver Ivan Henderson testified, Studeman and President Luisi,together, asked him if he had attended the union meeting. Henderson answered that2All dates mentioned hereafter are in 1964.2Ballinger testified that a total of seven cards were signed on this occasion in hispresence. It developed at the hearing that one of these seven, bearing the signature ofIvan Henderson, was not signed until the following day, October 26 and then not inliallinger's view'Henderson was uncertain about this date The Union's telegram was not received untilthe late afternoon of October 26 and Luisi was not at the terminal that day I find thatHenderson had reference to a date after October 26 and probably to October 27. LUISI TRUCK LINES535he had not but that the rest of the drivers had. Studeman asked how Hendersonwould vote and he answered that he would vote for the Union. According to Hen-derson, 2 or 3 days later Luisi said that he did not care if the men voted for theUnion and then, reversing this stand, said that if the terminal "went union" hewould move the operation to Oregon and delay matters in the courts for a least 2years. Luisi went on to say that he knew Henderson had 'been up to the union"and that he also knew how the men would vote. He, said that those who votedfor the Union would be out of a job while those who voted against it would stayon the payroll. Finally, in seeming realization that he had spoken too freely, Luisisaid, "I talk too much and I have got to look out for myself."Driver Donald R. Cross attended the union meeting. A designation card bearinghis signature and the date of October 25 is in evidence. Shortly after the meeting,and again I find that the incidents about to be related must have taken place afterOctober 26, Studeman asked Cross whether he intended to support the Union orhis employer. Cross replied that there was no reason for him to answer.5 A fewdays later, Cross testified, Studeman told him that if he voted against the Union hecould continue to work.Driver Ronald Davis testified that he signed a designation card.After the Union'stelegram had been received,6according to Davis, Studeman told a group of thedrivers, "Well,if you are all going to go union we will have to get a whole newcrew." A day or two later, still according to Davis, Luisi told him that if the menpersisted in their purpose to have a union he might close the Yakima terminal andmove to Oregon.Foreman Studeman testified that he was "shocked" at the claim made by theUnion in the telegram for he had been unaware of any dissatisfaction among thedrivers.Despite the instruction from Luisi to say nothing, Studeman testified, heasked a group of the men on Tuesday morning, October 27, "who had been to theunion and why .. ." Studeman denied in his testimony that he thereafter spoke toany of the employees about the Union and specifically denied that he asked Welkerabout the Union, that he said to anyone that he had to know by nightfall who wasgoing to join the Union, that he promised Welker or anyone a choice of job ortruck as a reward for opposing the Union, that he questioned Henderson about theUnion, that he promised steady employment to Cross if he would voteagainst theUnion, or that he threatened to replace the employees with a new crew.President Luisi denied that he made any threats concerning employment orthreatened to move his operation to Oregon in an attempt to influence the attitudeof Respondent's employees toward the Union. In answer to a question by Respond-ent's counsel, "Did you make any statements whatsoever concerning union activi-tieswith any of the men?" he answered, "No, sir."Credibility problems are often difficult and even after resolution do not alwaysleave the trier of fact wholly convinced that he has flailed the kernel of truth fromthe chaff. I am not faced with such a situation. The denials voiced by Studemanand Luisi of the remarks attributed to them by Welker, Henderson, Cross, andDavis were, I was convinced at the hearing and am now, wholly insincere and wereuttered in such a manner as to indicate to me that neither Studeman nor Luisi hadany genuine belief that their disavowals deserved acceptance. The testimony of wit-nesses for the General Counsel in that area was attended by the detail one mightexpect from an honest recital and carried conviction. It is credited.I find that on October 27 and on several dates thereafter, Studeman and Luisiinterrogated employees concerning their connection with the Union and about theirsupport for the Union, threatened removal of the operation from Yakima should theUnion become bargaining representative, said that those who supported the-Unionwould lose employment,warned that persistence in supporting the Union mightresult in hiring a new crew, and promised steadier employment and a choice oftrucks to those who would oppose the Union. By these interrogations, threats,warnings,and promises,the Respondent interferedwith,restrained,and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act and therebyengaged in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.C. The refusalto bargainIn its telegram of October 26, the Union asked for a meeting with the Respond-ent and said that it would on that occasion provide proof of its representative5'Based upon the answer given on cross-examination. The answer on direct examinationis confu,ed and ambiguousDavis said that this was a Monday morning He is mistaken 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus.Counsel for the Respondent by a letter dated October 28, answered the tele-gram saying in part that it questioned the Union's majority and the appropriateunit.The letter expressed the belief that the questions raised could be resolvedthrough the processes of the Board and that if the Union gained certification nego-tiations would follow.On November 17 agreement for consent election to be conducted by mail byBoard agents was reached. Counsel for the Union, following the close of the hear-ing and without proof of service on other counsel, has forwarded to me a docu-ment captioned "REPORT ON OBJECTIONS TO ELECTION" with the requestthat it be admitted into evidence. I have no doubt that this document is what itpurports to be but aside from the fact that the other parties have no notice of thisfiling its materiality is not evident. It is rejected. The consent election agreementdescribes a unit consisting of "All truck drivers and maintenance employees." Itwas developed at the hearing, however, that there was no agreement that this meantonly such employees who were stationed at the Yakima terminal.All parties now agree that a unit of drivers and maintenance employees atYakima is appropriate and I find that it is. President Luisi testified that when hereceived the Union's telegram he was puzzled as to the 'extent of the bargainingunit in which the Union claimed it was entitled to recognition. He had drivers andmaintenance employees at Walla Walla and Milton-Freewater as well. He assertedthat he was also uncertain about the Union's actual majority in any unit and thuswithheld recognition. I find that there was no uncertainty in Luisi's mind on eitherpoint. On October 27, in response to Studeman's question, Henderson said that allof the drivers but he had been at the union meeting. A few days later Luisi toldHenderson that if the terminal "went union" he would move the operation to Ore-gon and made much the same remark to Cross. The threats to move indicate clearlyenough that Luisi knew for what group the Union wanted to bargain; that it con-sisted of the drivers and maintenance workers at Yakima. Studeman also knew thatitwas the Yakima employees who had attended the union meeting. I conclude thatRespondent was never in honest doubt about the scope of the unit for which theUnion claimed authority to speak.The designation cards received in evidence bear the signatures of Martin Jacob-son,Gordon Miller, John Merrigan, Ronald Davis, Ivan Henderson, Don Cross,and Roy Welker. The testimony of Owen Ballinger that all of these signatures wereaffixed in his presence on October 25 is inaccurate in that Henderson did not signuntil October 26 and then out of Ballinger's view. It is beyond doubt, however, thatameeting of Respondent's drivers did take place on that Sunday. Welker, Cross,and Davis signed cards on that occasion; Henderson did so the next day. The testi-mony of Ballinger about witnessing the signature of Henderson is not deceptive asto the actual fact for Henderson did sign. At worst it shows that Ballinger wassomewhat careless in his testimony. Of course one may speculate that he was sim-ilarly careless in connection with the cards of Jacobson, Miller, and Merrigan butthere is little reason to guess about this. The cards are in evidence and are regularupon their face. The Respondent, if it questioned the authenticity of the signatures,has not produced any exemplars (paycheck endorsements, tax witholding forms, orthe like) which would serve to cast doubt upon them. The W-4 forms signed byJacobson and Miller which came into evidence for another purpose appear to besigned by the same Jacobson and Miller who signed the designation cards. I findthat, except for Henderson, Ballinger saw the signatures affixed to the designation.cards alluded.to above.Evidence about the number of persons employed in the bargaining unit at thetime the Union requested recognition is somewhat less than precise. There is nodispute about the maintenance men, Glenn Wommack and Marvin Cheshier. Both,I find, were Respondent's employees on that date; both were encompassed by thebargaining unit; and neither had signed a designation card. Luisi testified that hehad no drivers in his employ on October 26. Perhaps he meant that none ofRespondent's trucks were operating in or out of Yakima on that date. I haveexamined the payroll records in evidence on this point and find that I am unable toconclude whether this was so. Perhaps Luisi was relying on Respondent's basicassertion that it just didn't have any employees in the category of drivers exceptwhen it paid a man to get behind the wheel and move a truck. The essence of thisposition is that all drivers were casual employees; that they had no reasonable expec-tation of employment from one trip to the next; and that the Respondent relied inlarge measure upon drivers for other employers who were available to the Respond-ent on off days from their regular employment. Respondent's payroll records showthat in the month of October, Jacobson earned $243, Miller $409, Merrigan $310, LUISI TRUCK LINES537Davis $295, Henderson $500, Cross $155, Alton Wild $413, and Welker $560. Allof these men worked regularly and Wild, Welker, Miller, and Henderson workedsubstantially full time. I find that in the month of October all eight were employeesof the Respondent. At another point in his testimony Luisi identified a list bearingthe names of Dale Arent,7 Donald Cross, Ronald Davis, Ivan Henderson, MartinJacobson, John Merrigan, Gordon Miller, and Roy Welker as persons who hadworked for the Respondent in the month of October. Why Wild's name was notincluded is unexplained. Finally, on or about October 29, a "seniority" roster waschalked on a blackboard in Respondent's office. According to the undenied andcredited testimony of Roy Welker this list purported to set out the seniority stand-ings of Respondent's drivers at Yakima and thus to determine priority of assign-ment. Culling from the testimony of Welker, Henderson, Cross, and Davis anddeducing that the name, "Jake" appearing on a picture of the list taken by Davissometime after October 29, is shorthand for Jacobson, I find that the seniority ros-ter of the Yakima drivers on October 29 was:1.Alton Wild 84.Donald Cross.6.Ronald Davis2. Ivan Henderson5.Martin Jacobson7. John Merrigan3.Gordon Miller8.Roy WelkerAs Welker who occupied the last seniority slot was hired in September, I concludethat everyone of the list was employed by the Respondent long before October 26.There is no evidence that any driver left Respondent's employ after October 26and before the seniority list appeared and I conclude that on October 26 theRespondent had eight drivers working out of the Yakima terminal.Adding to the eight drivers the two maintenance employees, I find that the appro-priate bargaining unit at the Yakima terminal at all times material herein com-prised 10 employees and that the complement of employees on October 26 wasfairly representative in number and classification of Respondent's fluctuating needsat that terminal.Seven of the ten employees in the unit had signed unambiguous designation cardswhich were effective, I find, to constitute the Union as bargaining representative. Ifind that on October 26 and thereafter, the Union was and has been thebargainingrepresentative of Respondent's employees in the appropriate unit.The serious threats, promises, and interrogations directed to the drivers by Stude-man and Luisi detailed earlier in this Decision provide substance to the allegationof the complaint that the Respondent held no good-faith doubt about the Union'smajority status. These violations of the Act demonstrate to me that the Respondentwas unwilling to have the question of representation tested through the election proc-esses open to it. It sought rather to frustrate the movement toward organization byengendering fears of unemployment. I find that the refusal to accord recognition tothe Union derived from a determination on the part of the Respondent to avoid itsobligation to bargain and to implement this determination by unlawful actions. Ifind that by the refusal to recognize the Union on October 28, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (5) and (1) ofthe Act.D. The discharge of HendersonRichard R. Greiner has been Respondent's counsel for a number of years. OnOctober 16, Attorney Greiner caused a letter to be sent to the Respondent whichread, "I thought instead of waiting until the end of the month to bill you on theseWrits of Garnishment,Iwould send you an itemization now while these men arestillwith you." Then followed a list of nine garnishment'proceedings involving theRespondent and its employees. Six of these had been served in October and two ofthem, both in October, involved Henderson. Greiner charged the Respondent $10for each such matter handled. Greiner testified that he billed the Respondent inmid-month in order to call attention to the number of writs being served. I havesome difficulty in crediting Greiner's testimony in this particular for it seems ratherobvious to me that the letter was designed to notify the Respondent of the amountowed to Greiner and to afford it some chance-to, recoup, while opportunity to do soexisted, the $10 fees from the employees involved. After the letter was sent, stillaccording to Greiner, he told Luisi that garnishments were too expensive and thatLuisi should terminate the employees who were responsible for these costs. Luisi, in7Arent last worked about October 1S and then apparently left his job8Henderson testifiedthat Wildwas first on the list. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis testimony, makes no mention of such advice. Sometime after the receipt of theUnion's telegram and following a suggestion or direction of Greiner Studemantestified, he chalked a warning on the blackboard at the terminal to the effect thatany employee whose wages were garnisheed would be dismissed. On November 16another writ of garnishment was served upon the Respondent against the wagesof Henderson.On the same date Greiner wrote to Henderson saying, in part:Please be advised that I am the, attorney for Luisi Truck Lines, Inc. Thisletter will serve as notification to you that I have instructed Luisi Truck Lines toremove your name from the availability list of drivers for that organization.The issuance of the Writ of Garnishment against you is contrary to companyrules and regulations, both posted and in accordance with your Driver'sManual.Henderson testified that he did not see any notice on the blackboard relating togarnishments but conceded that an employees'manual made some reference to suchproceedings. Greiner' conceded in his testimony that he had never before undertakento discharge any of Respondent's employees. He explained that he did so on this'occasion because he "felt in view of-the-pending union matters, the labor matters,as possible."Henderson testified that the letter from Greiner was never delivered to him andthat he learned of his discharge from Luisi. On this occasion Luisi told him, Hen-derson testified, that he could come back to work once he had arranged for thelifting of the garnishment. Luisi added, however, that there was not much work inprospect; that Henderson could expect no more than one or two trips a week.I do not doubt that the Respondent had promulgated a rule of some sort to warnemployees that garnishments were regarded with disfavor. Henderson conceded thatan employees' manual said something about garnishments; just what it said isunclear.Although Henderson testified that he saw nothing written on the black-board in this respect his testimony does not amount to a denial that there was sucha notice The syllogism of the General Counsel appears to be; (1) Luisi threatenedto discharge union supporters; (2) Henderson was such a person; and (3) his dis-charge therefore, was discriminatory. Greiner testified that he advised the postingof a notice warning employees that garnishments would constitute grounds for dis-missal.Whether this advice was given before or after the Union's request for recog-nition does not appear. Studeman testified that he chalked such a notice on theblackboard because of this advice and conceded that he did so after the Union'stelegram had been received. The letter of discharge was composed and signed byGreiner so that Luisi might be "disassociated" from that action. Greiner had noresponsibility for the day-to-day operations of the Respondent and his office in thecorporation is apparently no more than titular. I am certain that Greiner wrote toHenderson only after discussing the matter with Luisi and after the latter toldGreiner what action should be taken. This rather transparent attempt to make itappear that it was Greiner rather than Luisi who decided to dischargeHendersongives rise to the suspicion that there was something to be concealed; but I stopthere.There is no reason to suppose that the Respondent's demonstrated patienceand tolerance toward employees who incurred garnishments was inexhaustible.Evidence that employees were warned of the consequences of garnishments inretribution for their evinced interest in the Union is equivocal. Luisi told Hendersonthat he could keep his job if the garnishment was lifted .9I conclude that the evidence does not by its preponderance establish that Hender-son's discharge was discriminatorily motivated. I shall recommend that the com-plaint in that particular be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in. section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, and6I think that the record does not permit a finding that Luisi's comment to the effect thatthere would be only one or two trips a week was a misrepresentation made with a purposeto insure that Henderson would not attempt to save his job. LUISI TRUCK LINES539substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Respondent has unlawfully refused to bargain with theUnion as the majority representative of its employees in an appropriate unit, it willbe recommended that upon request the Respondent so bargain, and if agreementis reached with the Union reduce it to writing and sign it.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Luisi Truck Lines is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Teamsters, Chauffeurs, Warehousemen & Helpers Local Union 524, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent is a labor organization within the meaning ofSection 2(5) of the Act.3.By threatening to move its operation from Yakima, by promising prefermentto those who oppose the Union, by threatening discharge of union supporters, and;in a context of intimidation, questioning employees concerning their interest in oractivity in behalf of the Union, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1) of the Act.4.All truckdrivers, helpers and maintenance employees employed at the Yakima,Washington, terminal, excluding professional employees, office clerical employees,guards, and supervisors as defined in the Act constitute a unit appropriate for pur-poses of collective bargaining within'the meaning of Section 9(b) of the Act.5.On and since October 26,1964, the Union has been and now is the majorityrepresentative of Respondent's employees in the appropriate unit for purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, andother terms and conditions of employment.6.By refusing on and since October 28, 1964, to recognize and to bargain withthe Union, the Respondent has engaged in unfair labor practices within the meaningof Section 8(a)(5) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.The evidence does not establish that the discharge of Ivan Henderson was inviolation of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record, I recommend that Luisi Truck Lines, Yakima, Washington, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening to move its terminal from Yakima, Washington, should theemployees designate the Union to represent them; offering preference to those whoopposed the Union; threatening discharge or replacement of employees who sup-ported the Union; interrogating employees, concerning their activity in behalf oftheUnion or support of the Union; or in any other manner interfering with,restraining or coercing employees in the exercise of their right to self-organization,to form labor organizations, to loin or assist the Union or any other labor organi-zation, to bargain collectively through representatives of their own choosing, and,to engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from engaging in any or all such activitiesexcept to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized inSection 8(a)(3) of the Act.(b)Refusing upon request to bargain with the Union as the exclusive represent-ative of all employees in the appropriate unit. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request,bargainwith the Union in respect to wages, hours, andother terms and conditions of employment,and if an agreement is reached reduceit to writing and sign it.(b) Post at its terminal in Yakima,Washington,copies of the attached noticemarked "Appendix."10Copies of said notice,to be furnished by the RegionalDirector for Region 19,Seattle,Washington,after being signed by an author-ized representative of the Respondent,shall be posted by the Respondent and be main-tained by it for60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or cov-ered by anyother material.(c)Notify the Regional Director for Region 19, in writing, within 20 days ofreceipt of this Decision,what steps have been taken in compliance."10 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice In the further event that the Board'sOrder be enforced bya decree of a United States Court of Appeals,the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be subsittuted for the words"a Decisionand Order."11 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read : "Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policiesof the National LaborRelationsAct, as amended, we hereby notify ouremployees that:WE WILL recognizeand upon request bargaincollectivelywith Teamsters,Chauffeurs,Warehousemen&HelpersLocalUnion 524, affiliated with theInternational Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, independent as the exclusive bargaining representatives of alltruckdriversand maintenance employees working atthe Yakima Terminal, andifwe reachagreement on wages, hours of employment,and other terms andconditionsof employment, WE WILL embodythis in a signedcontract.WE WILL NOTinterferewith,restrain,or coerce employees in the exerciseof their right to engage in or to refrain from engaging in union activities byquestioning them about theiractivity orsupport oftheUnion,offering pref-erence to employees who opposethe Union,threatening to move our terminalfrom Yakima,or threatening to replace the crew or to discharge unionsupporters.WE WILL NOTin any other manner interfere with,'restrain, or coerce ouremployees in the exercise of the right to self-organization,to join or assist theabove-named or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection,or to refrain from engaging in any or all such activities except to the extentthat such right maybe affectedby an agreement requiring membership in alabor organization as a condition of employment in conformity with Section8(a)(3) ofthe Act.All ouremployees are free to become or remain,or to refrain from becoming orremaining,membersof anylabor organization except to the extent mentioned above.Luisi TRUCK LINES,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) AMERICAN OIL COMPANY541This-notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced,or coveredby any othermaterial.If employees have-any question concerning this notice or compliance with itsprovisions,theymay communicatedirectlywiththe Board'sRegionalOffice, 327Logan Building,500 Union Street,Seattle,Washington,Telephone583-7473.American Oil CompanyandLocal'7-776,Oil,Chemical andAtomicWorkers International Union,AFL-CIO.Cases 14-CA-.3886,3919, and 3919-2.August 16,1966DECISION AND ORDEROn May 31, 1966, Trial Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices allegedin the complaint and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filed exceptions to theDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial. Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEA hearing in the above-entitled proceeding was held before Trial ExaminerThomasA. Ricci on April 18,19, and 20, 1966, at St. Louis, Missouri,on amendedcomplaint of the General Counsel againstAmerican Oil Company,herein calledthe Respondent or the Company.The issue litigated is whether the Respondent vio-lated Section 8(a)(5) of theAct.' A briefwas filed after the close of the hearingby theRespondent.'The hearing started as a consolidated proceeding,with a complaint in Case 14-CA-3541, also against the Respondent,joined with this one for a single hearing During thehearing the General Counsel announced that a settlement had been arranged in Case 14-CA-3541,and moved for severance The motion was granted, and the hearing in Case14-CA-3541was continued indefinitely pending compliance with the settlement agreement.160 NLRB No. 46.